J-S26007-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

STEVEN DONMOYER

                          Appellant                  No. 1441 MDA 2020


        Appeal from the Judgment of Sentence Entered July 1, 2020
            In the Court of Common Pleas of Lebanon County
            Criminal Division at No: CP-38-CR-0000528-2019


BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                       FILED: DECEMBER 7, 2021

      Appellant, Steven Donmoyer, appeals from the July 1, 2020 judgment

of sentence imposing five years of probation for driving under the influence of

a controlled substance, 75 Pa.C.S.A. § 3802(d)(1) and (d)(2). We affirm.

      The trial court’s opinion includes this summary of the pertinent facts:

             At the jury trial, Trooper Justin Kline of the Pennsylvania
      State Police testified that on November 23, 2018, at
      approximately 3:16 p.m., he was engaged in traffic safety detail
      along Route 22 just below the intersection with State Route 72.
      At that time, he observed a red Honda Accord driven by
      [Appellant] exiting Route 22 onto State Route 72 without
      activation of a turn signal. As a result of his observation, Trooper
      Kline effected a traffic stop. Upon approaching the vehicle,
      Trooper Kline observed that [Appellant’s] eyes were glassy and
      his pupils were constricted. He also found [Appellant] to be overly
      talkative and nervous.

            As per his training and experience, Trooper Kline
      determined that these observations were consistent with a person
      who was under the influence of a controlled substance.
      Specifically, Trooper Kline determined that these indicators led
J-S26007-21


      him to believe that [Appellant] was under the influence of a central
      nervous stimulant, such as methamphetamine. When he asked
      [Appellant] if he had been using that drug, [Appellant] did not
      answer, but instead offered that he had taken two prescription
      hydrocodone tablets several hours earlier and showed Trooper
      Kline a pill bottle which contained one pill. Trooper Kline also
      noted that [Appellant] said that he was coming from his brother’s
      home, but he was only able to give a vague description of its
      location. Trooper Kline acknowledged that [Appellant] did not
      produce his driver’s license because it was in his other vehicle, but
      was able to recall and recite his correct license number. The
      Commonwealth presented a video recording of a portion of the
      traffic stop at trial.

             At Trooper Kline’s request, [Appellant] agreed to perform
      field sobriety tests. Trooper Kline administered SFSTS and ARIDE
      tests and found that [Appellant] exhibited multiple signs of
      impairment which indicated that he was under the influence of
      controlled substances to the extent he was incapable of safe
      driving. [Appellant] consented to a chemical test of his blood and
      was transported to Good Samaritan Hospital (“GSH”) to have his
      blood drawn.

                                      […]

            Ayako Chan-Hosokawa, a Forensic Toxicologist at MNS Labs
      also testified. Chan-Hosokawa was qualified as an expert in the
      field of forensic toxicology for determining the presence of
      controlled substances in a whole blood sample. […] Chan-
      Hosokawa stated her opinion that [Appellant’s] sample contained
      caffeine, amphetamine, and methamphetamine and that
      amphetamine      and   methamphetamine         may     compromise
      someone’s cognitive abilities while driving. She could not say with
      certainty whether hydrocodone would be detected if an individual
      had ingested that substance four hours prior to a blood draw.

Trial Court Opinion, 10/22/20, at 2-3, 5 (footnote omitted).

      A jury found Appellant guilty of the aforementioned DUI charges and the

trial court found him guilty of related summary traffic offenses at the

conclusion of a January 29, 2020 trial. On July 1, 2020, the trial court imposed

five years of probation, with the first 90 days to be served on house arrest.

                                      -2-
J-S26007-21


Appellant filed a timely post-sentence motion asserting, among other things,

that the verdict was against the weight of the evidence. The trial court denied

that motion on October 22, 2020. This timely appeal followed.         Appellant

challenges the sufficiency of the evidence in support of his conviction under

§ 3802(d)(2). He also argues that his convictions under § 3802(d)(1) and (2)

are contrary to the weight of the evidence. We review these issues in turn.

      We begin with the sufficiency of the evidence under § 3802(d)(2).

“[O]ur standard of review is de novo, however, our scope of review is limited

to considering the evidence of record, and all reasonable inferences arising

therefrom, viewed in the light most favorable to the Commonwealth as the

verdict winner.”   Commonwealth v. Rushing, 99 A.3d 416, 420–21 (Pa.

2014).

            (d) Controlled substances.--An individual may not drive,
      operate or be in actual physical control of the movement of a
      vehicle under any of the following circumstances:

                                      […]

             (2) The individual is under the influence of a drug or
      combination of drugs to a degree which impairs the individual’s
      ability to safely drive, operate or be in actual physical control of
      the movement of the vehicle.

75 Pa.C.S.A. § 3802(d)(2).

      Appellant argues the Commonwealth failed to produce sufficient

evidence under § 3802(d)(2) because the Commonwealth did not produce

expert evidence of the effects of amphetamine and methamphetamine on a

person’s ability to drive a car.


                                     -3-
J-S26007-21


      In Commonwealth v. Griffith, 32 A.3d 1231 (Pa. 2011), our Supreme

Court held that “subsection 3802(d)(2) does not limit, constrain, or specify

the type of evidence that the Commonwealth can proffer to prove its case.

Id. at 1239.

            Pursuant to our general standard, a need for expert
      testimony arises when the jury is confronted with factual issues
      whose resolution requires knowledge beyond the ken of the
      ordinary layman. The need for expert testimony in a subsection
      3802(d)(2) prosecution must be evaluated on a case-by-case
      basis, taking into account not just the specific drug at issue,
      prescription or otherwise, but also the nature and overall strength
      of the Commonwealth's evidence[.]

Id.   Because the arresting officer testified that he recognized signs of

impairment     in   the   driver,   and   blood   tests   revealed   diazepam   and

nordiazepam, the evidence was sufficient—without expert testimony—to

sustain the conviction under § 3802(d)(2). Id. at 1240.

      Appellant relies on Commonwealth v. Etchinson, 916 A.2d 1169 (Pa.

Super. 2007), affirmed per curiam, 943 A.2d 262 (Pa. 2008). There, this

Court vacated the judgment of sentence because the evidence showed that

marijuana metabolites can remain in a person’s system long after intoxication

subsides; there was no other evidence that the defendant was impaired while

he was driving. Id. at 1172. Indeed, the expert testified that the amount of

marijuana metabolites in the defendant’s system was so small that it could

have been ingested weeks or months before the incident.                Id. at 1175

(Bender, J. concurring and dissenting).           Absent any evidence that the




                                          -4-
J-S26007-21


marijuana metabolites impaired the defendant while he was driving, the

conviction could not stand.

     Etchinson does not support the need for expert testimony in this case.

Appellant’s blood test revealed amphetamine and methamphetamine in his

system, not marijuana metabolites.      Further the Commonwealth’s expert

testified that amphetamine and methamphetamine can impair the ability to

drive. Finally, Trooper Kline observed multiple signs of impairment during the

field sobriety tests, and he testified that those signs were consistent with

ingestion of amphetamine and methamphetamine. For these reasons, we find

Etchinson distinguishable. The facts of this case closely align with those of

Griffith. We discern no merit in Appellant’s first argument.

     Next, Appellant challenges the weight of the evidence in support of his

convictions under § 3802(d)(1) and (d)(2).

            A motion for a new trial based on a claim that the verdict is
     against the weight of the evidence is addressed to the discretion
     of the trial court. A new trial should not be granted because of a
     mere conflict in the testimony or because the judge on the same
     facts would have arrived at a different conclusion. Rather, the
     role of the trial judge is to determine that notwithstanding all the
     facts, certain facts are so clearly of greater weight that to ignore
     them or to give them equal weight with all the facts is to deny
     justice. It has often been stated that a new trial should be
     awarded when the jury’s verdict is so contrary to the evidence as
     to shock one’s sense of justice and the award of a new trial is
     imperative so that right may be given another opportunity to
     prevail.

           An appellate court’s standard of review when presented with
     a weight of the evidence claim is distinct from the standard of
     review applied by the trial court:



                                    -5-
J-S26007-21


              Appellate review of a weight claim is a review of the exercise
       of discretion, not of the underlying question of whether the verdict
       is against the weight of the evidence. Because the trial judge has
       had the opportunity to hear and see the evidence presented, an
       appellate court will give the gravest consideration to the findings
       and reasons advanced by the trial judge when reviewing a trial
       court’s determination that the verdict is against the weight of the
       evidence. One of the least assailable reasons for granting or
       denying a new trial is the lower court’s conviction that the verdict
       was or was not against the weight of the evidence and that a new
       trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013) (internal

citations and quotation marks omitted).

       Section 3802(d)(1) provides in pertinent part:

             1) There is in the individual’s blood any amount of a:

                                       […]

             (ii) Schedule II or Schedule III controlled substance, as
       defined in The Controlled Substance, Drug, Device and Cosmetic
       Act, which has not been medically prescribed for the individual; or

75 Pa.C.S.A. § 3802(d)(1)(ii).

       As to this subsection, Appellant notes that his blood test failed to reveal

evidence of the prescription hydrocodone he claims he ingested. Appellant

further notes that the indications of impairment Trooper Kline observed are

more     consistent   with   hydrocodone      than   with    amphetamine       and

methamphetamine. This argument lacks merit. First, the jury was free to

discredit Appellant’s claim that he took the prescribed hydrocodone at a time

when his blood test should have revealed its presence.                 Credibility

determinations are the province of the jury. Commonwealth v. Delmonico,

251 A.3d 829, 837 (Pa. Super. 2021), appeal denied, ___ A.3d ___, 2021

                                       -6-
J-S26007-21


WL 4983055 (Pa. October 27, 2021).           Second, Trooper Kline and Chan-

Hosokawa testified that Appellant showed signs of impairment consistent with

amphetamine and methamphetamine. Trooper Kline testified that Appellant’s

constricted pupils were consistent with the hydrocodone Appellant claimed he

took, but Appellant exhibited multiple signs of impairment consistent with

amphetamine and methamphetamine.            N.T. Trial, 1/29/20, at 38-39.    We

discern no merit in Appellant’s weight of the evidence challenge to his

conviction under § 3802(d)(1). The trial court did not abuse its discretion in

refusing to award a new trial.

      Under § 3802(d)(2), Appellant argues that the jury’s finding that he was

substantially impaired is against the weight of the evidence. Appellant claims

he was not driving erratically, and that he safely pulled his vehicle off the road

when Trooper Kline activated his flashers. We observe that evidence of erratic

driving is not necessary to sustain a conviction under § 3802(d)(2).

Commonwealth v. Smith, 831 A.2d 636, 638 (Pa. Super. 2003), appeal

denied, 841 A.2d 531 (Pa. 2003).         And, as we have already explained,

Trooper Kline testified that Appellant exhibited multiple signs of impairment

during his field sobriety tests. Those signs of impairment were consistent with

impairment caused by the controlled substances revealed in Appellant’s blood

test. Again, we discern no abuse of discretion in the trial court’s refusal to

award a new trial.

      Judgment of sentence affirmed.


                                      -7-
J-S26007-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/07/2021




                          -8-